Citation Nr: 0728393	
Decision Date: 09/11/07    Archive Date: 09/25/07

DOCKET NO.  04-33 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss. 

2.  Entitlement to service connection for diabetes mellitus, 
to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The veteran had active service from April 1960 to October 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from May 2003 and August 2003 rating decisions by 
the above Department of Veterans Affairs (VA) Regional Office 
(RO).

The Board notes that a March 2001 rating decision denied 
entitlement to service connection for post-traumatic stress 
disorder (PTSD), depression, hearing loss, and tinnitus.  The 
veteran submitted a notice of disagreement with this rating 
decision in October 2001 and clarified his intent to appeal 
these issues in an August 2002 written statement.  
Subsequently, the veteran perfected an appeal of all four 
issues in November 2002. 

In a May 2003 rating decision, the RO granted service 
connection for hearing loss and tinnitus.  In a March 2005 
rating decision, the RO granted service connection for PTSD 
with major depressive disorder.  These rating decisions 
represent full grants of the benefits sought on appeal as to 
these service connection issues.  Therefore, they are not 
before the Board at this time, and we will confine the 
present decision to the issues as set forth above.

The U.S. Court of Appeals for Veterans Claims (Court) issued 
a decision in Haas v. Nicholson, 20 Vet. App. 257 (2006), 
which reversed a decision of the Board which had denied 
service connection for disabilities claimed as a result of 
exposure to herbicides.  VA disagrees with the Court's 
decision in Haas, and is seeking to have the decision 
reversed by the U.S. Court of Appeals for the Federal 
Circuit.  To avoid burdens on the adjudication system, delays 
in the adjudication of other claims, and unnecessary 
expenditure of resources through remand or final adjudication 
of claims based on court precedent that may ultimately be 
overturned on appeal, on September 21, 2006, the Secretary of 
Veterans' Affairs imposed a stay on the adjudication of 
claims affected by Haas.  The specific cases affected by the 
stay include those involving claims based on herbicide 
exposure in which the only evidence of exposure is the 
receipt of the Vietnam Service Medal or service on a vessel 
off the shore of Vietnam.  In the instant case, the issue of 
entitlement to service connection for diabetes mellitus will 
be stayed, since the veteran's claim is based upon receipt of 
the Vietnam Service Medal.  He has not claimed, and his 
service records do not show, that he was ever physically 
within the Republic of Vietnam.  Once a final decision is 
reached on appeal in the Haas case, the adjudication of any 
cases that have been stayed will be resumed.


FINDING OF FACT

The competent and probative medical evidence of record 
demonstrates that the veteran's hearing resulted in pure tone 
thresholds in four frequencies from 1000 to 4000 Hertz which 
averaged 49 decibels in the veteran's service-connected right 
ear, with a speech recognition of 100 percent, corresponding 
to Level I hearing.  Pure tone thresholds averaged 44 
decibels in the veteran's service-connected left ear, with 
speech recognition of 96 percent, corresponding to Level I 
hearing.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.385, 4.85-4.87, Diagnostic Code 
6100 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  
In the present case, the veteran was provided with VCAA 
notice in January 2001, prior to the May 2003 adjudication of 
his claim.

In January 2001, the RO sent the veteran a letter informing 
him of the types of evidence needed to substantiate his claim 
and its duty to assist him in substantiating his claim under 
the VCAA.  The January 2001 letter informed the veteran that 
VA would assist him in obtaining evidence necessary to 
support his claim, such as VA records.  He was advised that 
it was his responsibility to send private medical records, or 
to provide a properly executed release so that VA could 
request the records for him.  The veteran was also 
specifically asked to send as much evidence as he could about 
his hearing loss disability.  See 38 C.F.R. § 3.159(b)(1).

The Board finds that the content of the January 2001 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was advised of his 
opportunities to submit additional evidence.  Subsequently, a 
July 2005 SSOC provided him with yet an additional 60 days to 
submit more evidence.  Thus, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  In 
addition, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  Given the ample 
communications regarding the evidence necessary to 
substantiate the claim, the highly qualified veterans service 
organization representing the veteran, and the August 2004 
SOC which provided the veteran with the specific criteria for 
increased ratings and a full opportunity to respond, the 
Board finds that any notice deficiencies are moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Board here notes that this is a case in which the veteran 
has expressed continuing disagreement with the initial rating 
assignments.  In general, when an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  However, when the current appeal arose 
from the initially assigned rating, consideration must be 
given as to whether staged ratings should be assigned to 
reflect entitlement to a higher rating at any point during 
the pendency of the claim.  Fenderson v. West, 12 Vet. App. 
119 (1999).

The veteran's statements regarding the effect that his 
service-connected bilateral hearing loss has had on his life 
have been duly noted by the Board.  We recognize that lay 
statements may be competent to support a claim as to lay-
observable events or lay-observable disability or symptoms, 
see, e.g., Jandreau v. Nicholson, No. 07-7029, slip op. at 7 
(Fed. Cir. July 3, 2007); Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006).  In evaluating service-connected 
hearing impairment, however, disability ratings are derived 
by a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 
10 (1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

Evaluations of defective hearing range from noncompensable to 
100 percent, based upon organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold level as measured by pure tone audiometry testing 
in the frequencies 1000, 2000, 3000, and 4000 hertz (Hz).  
The Rating Schedule establishes eleven different auditory 
acuity levels, designated from Level I for essentially normal 
auditory acuity to Level XI for profound deafness.  38 C.F.R. 
§§ 4.85, 4.87, Diagnostic Code (DC) 6100 (2006).

The Board observes that summary information accompanying 
recent regulatory changes to the rating criteria for 
evaluating audiologic disabilities specifically indicates 
that, except for certain "unusual patterns of hearing 
impairment," the regulatory changes do not constitute 
liberalizing provisions.  38 C.F.R. § 4.86.  The "unusual 
patterns of hearing impairment" include cases where the pure 
tone thresholds at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hz) is 55 decibels or more, or 
where the pure tone thresholds are 30 decibels or less at 
1,000 Hz and 70 decibels or more at 2000 Hz.  The evidence of 
record indicates that the veteran's bilateral hearing loss 
pattern does not fit the requirements of an unusual pattern 
of hearing impairment.

In April 2003, the veteran underwent VA examination.  Pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
35
40
95
LEFT
20
20
25
60
70

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 in the left ear.

The average pure tone threshold in the veteran's right ear 
was 49 decibels, and the average pure tone threshold in the 
veteran's left ear was 44 decibels.  Combining these averages 
with the results of the speech recognition test based on 
Table VI, found at 38 C.F.R. § 4.85, reflects that the 
veteran's right ear hearing acuity is at Level I, and his 
left ear hearing acuity is at Level I, corresponding to the 
noncompensable (zero percent) disability evaluation based on 
Table VII, found at 38 C.F.R. § 4.85.  Therefore, the results 
of the April 2003 VA examination do not provide a basis for 
an increased rating.  There are no other audiological 
examination reports of record.

These recent levels of hearing acuity, as reflected on Table 
VII of 38 C.F.R. § 4.85, are entitled to a noncompensable 
evaluation, and no more.  In order to be assigned a 10 
percent disability rating, the veteran would need Level III 
hearing in one ear and Level IV in the other ear, or Level V 
in one ear and Level II in the other ear.  The audiological 
examination findings do not reflect that level of disability.

The Board has carefully considered the veteran's contentions 
in this matter.  The Rating Schedule provides the criteria 
for rating the disabilities and assigning specific disability 
ratings.  Again, the criteria encompass what is termed the 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  We appreciate the veteran's statement that 
he has trouble hearing, especially in noisy environments, but 
no specific compensation is provided based upon such 
condition; it is impairment of earning capacity, as set out 
in the regulations, that is paramount.  Here, the objective 
evidence is at the crux of the matter, and it provides no 
appropriate basis for granting compensation for the level of 
bilateral hearing loss currently demonstrated.

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran was entitled to a 
"staged" rating for his service-connected disability, as 
the Court indicated can be done in this type of case.  
However, upon reviewing the longitudinal record in this case, 
we find that at no time since the filing of the veteran's 
claim for service connection in September 2000 has his 
bilateral hearing loss been more disabling than as currently 
rated under this decision.

Having carefully reviewed the entire record in this matter, 
the Board does not find the evidence to be so evenly balanced 
that there is reasonable doubt as to any material issue 
regarding the matter of an increased rating for the service-
connected bilateral hearing loss.  The preponderance of the 
evidence is clearly against the claim.  38 U.S.C.A. § 
5107(b); Gilbert, supra.


ORDER

An initial compensable evaluation for bilateral hearing loss 
is denied.



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


